Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 13-43 are currently pending.
Claims 1-12 have been canceled by the applicant; claims 13, 16, and 21-28 are new; and claims 14-15, 17-20 and 29-43 are withdrawn.
Election/Restrictions
Claims 14-15, 17-20, and 29-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 September 2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 January 2022 was considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation in claims 25-28 of the second lower electrode being connected to the potential supply line in addition to the first lower electrode and the first upper electrode being so connected must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Re: claim 25, there is no recitation anywhere within the present specification, including in the figures, of the claim limitation “the first lower electrode, the second lower electrode, and the first upper electrode are connected to the potential supply line.” The specification does recite that the first lower electrode and the first upper electrode are connected to the potential supply line; however, there is no recitation of a second lower electrode that functions as ground, common, or a common electrode.
Re: claims 26-28, because they depend upon claim 25, and because they each further recite “the second lower electrode,” these claims are likewise rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US 2009/0059110) in view of Kawabuchi (US 2017/0329176).
Re: claim 13, Sasaki discloses a substrate SUB1 (Fig. 15A); a switching element S, D, G, a-Si provided on the substrate (Fig. 15A) and including a relay electrode (Fig. 15A, elongated part of S in contact with pixel electrode EL2); a third insulating film 6 (para. 45) provided on the switching element (Fig. 15A); a first lower electrode EL1 provided over the third insulating film (Fig. 15A), the first lower electrode having an outer edge (Figs. 15A, 15B); a first insulating film INS1 provided on the first lower electrode (Fig. 15A); a first middle electrode EL2 provided on the first insulating film (Fig. 15A), the first middle electrode connected to the relay electrode through a through hole CH1, CH2 that penetrates the third insulating film and the first insulating film (Fig. 15A); a second insulating film INS2 provided on the first middle electrode (Fig. 15A); and a first upper electrode EL3 provided on the second insulating film (Fig. 15A), the first upper electrode including a plurality of openings SLT (Fig. 15B), wherein the first middle electrode EL2 functions as a pixel electrode (para. 124; Fig. 15A), the first lower electrode and the first upper electrode sandwich the first middle electrode and function as a common electrode (paras. 123, 126; Fig. 15A discloses EL1 being connected to COM), the through hole CH1, CH2 is provided outside the outer edge of the first lower electrode (Fig. 15A), and the second insulating film includes a filler disposed to fill in the through hole (Fig. 15A), and a first layer AL1 covering the through hole and the filler (Fig. 15A).
Sasaki does not explicitly disclose that the third insulating film is organic.
Kawabuchi discloses that the insulating film 6 is organic (para. 45).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the third insulating film be organic, as disclosed by Kawabuchi, in the device disclosed by Sasaki for the purpose of utilizing a comparatively softer material in which to form through holes for connecting electrodes disposed on differing sub-layers. In addition, it has been held that the selection of a known material based on its suitability for its intended use is a prima facie indicator of obviousness (MPEP § 2144.07).
Re: claim 16, Sasaki and Kawabuchi disclose the limitations of claim 13, and Sasaki further discloses a second lower electrode S (Fig. 15A), wherein both of the first lower electrode EL1 and the second lower electrode S are in a same layer (Fig. 15A, both in the TFT substrate layer), the second lower electrode is provided adjacent to the first lower electrode (Fig. 15A), and the first middle electrode EL2 overlaps the first lower electrode EL1, the relay electrode (Fig. 15A, elongated part of S in contact with pixel electrode EL2), and the second lower electrode S (Fig. 15A). 
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki, in view of Kawabuchi and Takizawa (US 2015/0029433).
Re: claim 21, Sasaki and Kawabuchi disclose the limitations of claim 13; and Sasaki further discloses that the first lower electrode EL1 and the first upper electrode EL3 are connected to the potential supply line COM (Fig. 15A).
However, neither reference explicitly discloses a display area including the first middle electrode and provided on the substrate; a surrounding area defining the display area; and a potential supply line provided on the substrate in the surrounding area.  
Takizawa discloses a display area 9 (Fig. 1) including the first middle electrode 14 (para. 69 discloses pixel electrode; Figs. 5, 6) and provided on the substrate 11; a surrounding area defining the display area (Fig. 1, the area disposed outside of region 9); and a potential supply line 16 provided on the substrate in the surrounding area (Fig. 1).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a display area including the first middle electrode and provided on the substrate; a surrounding area defining the display area; and a potential supply line provided on the substrate in the surrounding area, as disclosed by Takizawa, in the device disclosed by Sasaki and Kawabuchi for the purposes of having a region in the display device capable of transmitting an image for viewing by a viewer of the device, having a region in the display device not intended to be viewed by a viewer to place components such as drivers and wiring, and to have an electrical ground source be disposed in close proximity to the active circuitry to simplify making electrical connections to ground.
Allowable Subject Matter
Claims 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819. The examiner can normally be reached M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA K DAVISON/Primary Examiner, Art Unit 2871